Title: To Thomas Jefferson from Arthur S. Brockenbrough, 25 September 1821
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas


Dear Sir,
University Va
Sept. 25
Mr Antrim informs me his situation is such that he will not be able to carry on the plastering here unless he can get some money--from the nature of our contract I can’t ascertain precisely the amount due him, but suppose a thousand or twelve hundred dollars will fall short of the actual sum due, and which may be paid him with perfect safety--from the numerous claims against the institution, he was not able to get what he wanted out of the last money deposited to the credit of the bursar--he has been paid a little upwards of $3000. & amt of work at present will amt to between 5 & $6000---his wish is to obtain a check in his favor to the bursar--for the above $1000 or $1200--that he may get it without delay--the price of plastering here is governed by the price of the same kind of work in Philadelphia at the time the contract was made, we have writen on to get the price at that time but as yet have not been able to obtain it--I fear if you postpone your trip to Bedford until Mr Oldhams work is measured it will be some days delayed--I twice applied to him last week to get on with the measurement of it, his excuse was indisposition not able to attend to it--I can furnish in a few days an estimate of the cost of Pav: 3 & 7 the buildings first undertaken and of the Pavilions 5, 9, 2 & 4 from the average of which we can form a tolerably accurate estimate of the other four Pavilions--I have measured Hotel B and can give you the cost of that, which I consider the most expencive one of all--an estimate of the dormitories also will be furnished--Mr Oldham has just informed me he can proceed with the Measurement to day--the settlement of his bill will take at least a week, if I proceed in the measurement of his work it will delay the report on the other buildings much longer perhaps than you would wish to be detained--I shall therefore go on & make out the cost of those actually measured & Bills settled, taking the average cost of four of them for the other four I am Sir respectfully your Obt servtA. S. Brockenbrough